                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  CANTON DIVISION

 In Re:                                         Case No. 19-60914-rk

 Robert A. McDaniel, II
                                                Chapter 13
 Terra L. McDaniel

 Debtors.                                       Judge Russ Kendig

                               NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of Home Point
Financial Corporation (‘Creditor’), in the above captioned proceedings.

                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (0083702)
                                                Sottile & Barile, Attorneys at Law
                                                P.O. Box 476
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor




19-60914-rk     Doc 17     FILED 05/07/19     ENTERED 05/07/19 12:21:05         Page 1 of 2
                                CERTIFICATE OF SERVICE

I certify that on May 7, 2019, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

       R Joshua Brown, Debtors’ Counsel
       bk.joshbrown@gmail.com

       Dynele L Schinker-Kuharich, Chapter 13 Trustee
       dlsk@chapter13canton.com

       Office of the U.S. Trustee
       (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

       Robert A. McDaniel, II, Debtor
       1440 Virginia Lane
       Mansfield, OH 44905-1660

       Terra L. McDaniel, Debtor
       1440 Virginia Lane
       Mansfield, OH 44905-1660

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Attorney for Creditor




 19-60914-rk     Doc 17     FILED 05/07/19       ENTERED 05/07/19 12:21:05          Page 2 of 2
